Citation Nr: 1633757	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an increased rating for diabetic peripheral neuropathy of the bilateral upper extremities.

3.  Entitlement to an increased rating for diabetic peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating for individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied entitlement to a total disability rating based on individual unemployabilty and granted service connection for diabetes mellitus assigning a 20 percent disability rating effective February 18, 2009.   

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2016.  A transcript of the hearing has been associated with the Veteran's claims file.  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.  Additional evidence was received in August 2016.

A June 2012 rating decision established service connection for peripheral neuropathy secondary to diabetes mellitus of the bilateral upper and lower extremities and assigned a separate 10 percent rating for each extremity effective October 24, 2011.  As these grants are elements of the rating for his diabetes mellitus disability, the issues are deemed part of his current appeal.  See Buie v. Shinseki, 24 Vet. App. 242, 250-1 (242) (noting VA's duty to adjudicate claims so as to maximize benefits).      

The issue of entitlement to service connection for a blood disability due to Agent Orange exposure has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for peripheral neuropathy of the bilateral upper and lower extremities and a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On June 7, 2016, prior to the promulgation of a decision in the appeal, the Veteran stated on the record during a Travel Board hearing before the Board, that he was withdrawing his appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Concerning the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With respect to the Veteran's claim for an increased rating for diabetes mellitus, given his expression of a desire to withdraw his appeal in that matter, further discussion of the impact of VA's duties to notify and assist is not necessary.  

Analysis 

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

During the June 2016 hearing, the appellant withdrew his appeal concerning the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus is dismissed.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran has indicated that he consistently receives treatment for his peripheral neuropathy from his VA physician and his private doctor.  He also reports that his private doctor sent him to a neurologist a few weeks prior to the hearing.  See June 2016 Hearing Transcript.  The most recent VA treatment records of record are from 2012.  The most recent records must be obtained and associated with the record. 

During the June 2016 hearing, the Veteran testified that his peripheral neuropathy had worsened since the July 2011 VA examination.  He reports that he cannot sit or stand for any length of time and has trouble with his balance.  The Veteran submitted additional pertinent medical evidence in August 2016 in support of his claim.  In light of the Veteran's contention regarding his neuropathy symptoms and to ensure that the record contains medical findings that address all the relevant rating criteria, the Board finds that a new examination should be provided to him.

In addition, regarding the Veteran's TDIU claim, the Board finds that the Veteran should undergo a Social and Industrial Survey to assist the Board in determining whether the Veteran is unable to secure and maintain gainful employment due to his service connected disabilities.  

Finally, during the hearing, the Veteran also reported that he had recently applied for VA Vocational Rehabilitation services.  However, no Vocational Rehabilitation records are associated with the record.  As the Veteran's Vocational Rehabilitation records are relevant to his employability, they should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center since 2012 following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.   

2. Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above development, schedule the Veteran for a VA examination with an appropriate examiner to determine the current degree of severity of his service-connected peripheral neuropathy of his bilateral upper and lower extremities associated with diabetes mellitus, type II.  The electronic claims folder must be made available to and reviewed by the examiner.

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA and private treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

5.  If the Veteran continues to not meet the schedular criteria under 38 C.F.R. § 4.16(a), refer the Veteran's claim to the Director of Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


